 1   John T. Masterson, Bar #007447
     Derek R. Graffious, Bar #033486
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7846
     jmasterson@jshfirm.com
 5   dgraffious@jshfirm.com
 6   Attorneys for Defendant Marcos Rodriguez
 7
                             UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF ARIZONA
 9
10   Marcela de Jesus Guzman Estrada,                      NO. 2:19-cv-03095-JJT

11                                            Plaintiff,   DEFENDANT MARCOS
                                                           RODRIGUEZ’S ANSWER TO
12                 v.                                      PLAINTIFF’S COMPLAINT

13   City of Phoenix, a municipality and jural
     entity; Marcos Rodriguez, an individual acting
14   under the color of law; John Doe Hunnicutt, an
     individual acting under the color of law;
15   Brandon Warner, an individual acting under
     the color of law; and Carmina Theriault, an
16   individual acting under the color of law,

17                                        Defendants.

18
19                 Defendant Marcos Rodriguez, by and through undersigned counsel, for his
20   Answer to Plaintiff’s Complaint, denies each and every, all and singular, of the allegations
21   contained in Plaintiff’s Complaint and each claim for relief that Defendant does not
22   expressly admit or to which Defendant does not otherwise plead. Defendant admits,
23   denies, and alleges the following:
24                 1.     In answering Paragraph 1 of Plaintiff’s Complaint, Defendant is
25   without sufficient knowledge or information to admit or deny the allegations contained
26   within, and therefore denies the same.
27                 2.     In answering Paragraph 2 of Plaintiff’s Complaint, Defendant admits
28   that the City of Phoenix is a municipality and political subdivision of the State of Arizona
     7659286.1
 1   established under the Constitution of the State of Arizona and the laws of the State of
 2   Arizona. Defendant also admits that in certain circumstances the City of Phoenix may be
 3   subject to civil suit for wrongful conduct of its officers and/or officers acting within the
 4   course and scope of employment with the City of Phoenix Police Department. Defendant
 5   asserts that the City of Phoenix is entitled to all protections and immunities available to
 6   such governmental entities under the United States Constitution, Arizona Constitution,
 7   Arizona, and federal law.
 8                 3.     In answering Paragraph 3 of Plaintiff’s Complaint, Defendant admits
 9   the same.
10                 4.     In answering Paragraphs 4–6 of Plaintiff’s Complaint, Defendant is
11   without sufficient knowledge or information to admit or deny the allegations contained
12   within, and therefore denies the same.
13                 5.     In answering Paragraph 7 of Plaintiff’s Complaint, Defendant admits
14   only that this answering Defendant acted within the scope of his employment at the time
15   of the alleged actions set out in Plaintiff’s Complaint. As to the remaining allegations in
16   Paragraph 7, Defendant is without sufficient knowledge or information to admit or deny
17   the allegations, and therefore denies the same.
18                 6.     In answering Paragraphs 8–9 of Plaintiff’s Complaint, Defendant
19   admits only that the jurisdiction and venue is proper before the United States District
20   Court for the District of Arizona now that the case has been removed from the Superior
21   Court of Maricopa County. In so admitting, Defendant makes no admissions regarding
22   the sufficiency of Plaintiff’s allegations, which he specifically denies.
23                 7.     In answering Paragraph 10 of Plaintiff’s Complaint, Defendant is
24   without sufficient knowledge or information to admit or deny the allegations contained
25   within, and therefore denies the same.
26                 8.     In answering Paragraph 11 of Plaintiff’s Complaint, Defendant also
27   demands a jury trial in this matter. Defendant asserts that the discovery tier requirements
28   of Arizona Rules of Civil Procedure 26.2(c)(3) are not applicable in this Court and
     7659286.1                                     2
 1   therefore no response is required.
 2                 9.     In answering Paragraph 12 of Plaintiff’s Complaint, Defendant
 3   admits that Plaintiff asserts state-law claims. As to the remaining allegations contained in
 4   Paragraph 12, Defendant lacks sufficient information to form a belief as to the truth of the
 5   allegations alleged and, therefore, denies the same.
 6                            FACTS GENERAL TO ALL COUNTS
 7                 10.    In answering Paragraph 13 of Plaintiff’s Complaint, Defendant is
 8   without sufficient knowledge or information to admit or deny the allegations contained
 9   within, and therefore denies the same.
10                 11.    In answering Paragraph 14 of Plaintiff’s Complaint, Defendant
11   denies that he was on his cell phone or that he abruptly pulled out onto the road. As to the
12   remaining allegations contained in Paragraph 14, Defendant lacks sufficient information
13   to form a belief as to the truth of the allegations alleged and, therefore, denies the same.
14                 12.    In answering Paragraph 15 of Plaintiff’s Complaint, Defendant
15   admits that on August 26, 2018, he drove his patrol vehicle behind Plaintiff’s car before
16   driving next to Plaintiff’s car on the driver’s side. Defendant further admits that he
17   motioned for Plaintiff to roll down her window, but denies that she complied. As to the
18   remaining allegations, Defendant is without sufficient knowledge or information to admit
19   or deny the allegations contained therein and, therefore, denies the same.
20                 13.    In answering Paragraph 16 of Plaintiff’s Complaint, Defendant
21   admits that he did not activate his patrol vehicle’s lights or sirens during this interaction.
22   Defendant denies the remaining allegations.
23                 14.    In answering Paragraph 17 of Plaintiff’s Complaint, Defendant
24   admits that his patrol vehicle approached Plaintiff’s car from the opposite direction and
25   that he began talking to Plaintiff.      Defendant also admits that he eventually began
26   speaking with Plaintiff in Spanish because he could tell English was not Plaintiff’s first
27   language. As to the remaining allegations, Defendant is without sufficient knowledge or
28   information to admit or deny the allegations contained therein and, therefore, denies the
     7659286.1                                     3
 1   same.
 2                 15.    In answering Paragraph 18 of Plaintiff’s Complaint, Defendant
 3   admits only that another officer was present during the incident described in Paragraph 18.
 4   Defendant denies the remaining allegations contained therein.
 5                 16.    In answering Paragraphs 19–20 of Plaintiff’s Complaint, Defendant
 6   denies the allegations contained therein.
 7                 17.    In answering Paragraph 21 of Plaintiff’s Complaint, Defendant
 8   admits only that he asked for Plaintiff’s telephone number and that she then provided
 9   Defendant with her business card. Defendant denies the remaining allegations contained
10   therein.
11                 18.    In answering Paragraph 22 of Plaintiff’s Complaint, Defendant
12   admits the allegations contained therein.
13                 19.    In answering Paragraphs 23–24 of Plaintiff’s Complaint, Defendant
14   denies the allegations contained therein.
15                 20.    In answering Paragraph 25 of Plaintiff’s Complaint, Defendant
16   admits only that when he arrived at Plaintiff’s residence he was in his uniform and had his
17   Mobile Data Computer (MDC) with him. Defendant denies that Plaintiff asked what he
18   was doing at her residence and that Plaintiff left the security door closed and locked. As
19   to the remaining allegations, Defendant is without sufficient knowledge or information to
20   admit or deny the allegations contained therein and, therefore, denies the same.
21                 21.    In answering Paragraph 26 of Plaintiff’s Complaint, Defendant
22   admits the Plaintiff welcomed Defendant into her home and that he went to Plaintiff’s
23   residence after she agreed to meet with Defendant so that he could apologize in person.
24   Defendant also admits that this occurred around 1:00 p.m. on August 26, 2018 and on the
25   same day that Plaintiff provided Defendant with her business card. As to the remaining
26   allegations, Defendant is without sufficient knowledge or information to admit or deny the
27   allegations contained therein and, therefore, denies the same.
28                 22.    In answering Paragraph 27 of Plaintiff’s Complaint, Defendant
     7659286.1                                    4
 1   admits only that he set up his computer on Plaintiff’s dining room table to write a report.
 2   As to the remaining allegations contained in Paragraph 27, Defendant denies the same.
 3                 23.    In answering Paragraph 28 of Plaintiff’s Complaint, Defendant
 4   admits only that he may have told Plaintiff that she could call him, but denies that
 5   statement was in the context as characterized in Paragraph 28. As to the remaining
 6   allegations contained in Paragraph 28, Defendant denies the same.
 7                 24.    In answering Paragraph 29 of Plaintiff’s Complaint, Defendant
 8   denies the allegations contained therein.
 9                 25.    In answering Paragraph 30 of Plaintiff’s Complaint, Defendant
10   admits only that he was wearing his wedding band at Plaintiff’s residence while there to
11   apologize. As to the remaining allegations contained in Paragraph 30, Defendant denies
12   the same.
13                 26.    In answering Paragraph 31 of Plaintiff’s Complaint, Defendant
14   admits only that he may have shown Plaintiff a photograph of his wife.          As to the
15   remaining allegations contained in Paragraph 31, Defendant denies the same.
16                 27.    In answering Paragraphs 32-33 of Plaintiff’s Complaint, Defendant
17   denies the allegations contained therein.
18                 28.    In answering Paragraph 34 of Plaintiff’s Complaint, Defendant
19   admits only that he wears braces. As to the remaining allegations contained in Paragraph
20   34, Defendant denies the same.
21                 29.    In answering Paragraphs 35-38 of Plaintiff’s Complaint, Defendant
22   denies the allegations contained therein.
23                 30.    In answering Paragraph 39 of Plaintiff’s Complaint, Defendant
24   admits only that when he initially sat down in Plaintiff’s residence his vest had become
25   unfastened and that as Defendant began to leave, he placed his computer down on a piece
26   of furniture near the door so that he could refasten the Velcro on his vest. As to the
27   remaining allegations contained in Paragraph 39, Defendant denies the same.
28                 31.    In answering Paragraphs 40-41 of Plaintiff’s Complaint, Defendant
     7659286.1                                   5
 1   denies the allegations contained therein.
 2                 32.       In answering Paragraph 42 of Plaintiff’s Complaint, Defendant
 3   admits only that at some point during their conversation Plaintiff stated something to the
 4   effect of not liking guns. Defendant denies that Plaintiff’s statement was made in the
 5   context of the allegations in Paragraph 42. Further, Defendant denies the remaining
 6   allegations contained in Paragraph 42.
 7                 33.       In answering Paragraph 43 of Plaintiff’s Complaint, Defendant
 8   affirmatively asserts that to refasten his vest, he removed his secondary firearm from
 9   inside his vest, placed it on Plaintiff’s entertainment stand, refastened the vest, and then
10   returned the secondary firearm back into his vest. Defendant admits that during this time
11   period, he explained the purpose for having a secondary firearm. As to the remaining
12   allegations contained in Paragraph 43, Defendant denies the same.
13                 34.       In answering Paragraph 44 of Plaintiff’s Complaint, Defendant
14   admits only that Plaintiff and Defendant communicated with each other following August
15   26, 2018. As to the remaining allegations contained in Paragraph 44, Defendant denies
16   the same.
17                 35.       In answering Paragraph 45 of Plaintiff’s Complaint, Defendant
18   admits only that Plaintiff’s residence is located in the beat Defendant is assigned to patrol.
19   As to the remaining allegations contained in Paragraph 45, Defendant denies the same.
20                 36.       In answering Paragraph 46 of Plaintiff’s Complaint, Defendant
21   admits only that during the course of their conversation at Plaintiff’s residence, both
22   Plaintiff and Defendant discussed their personal lives and background. Defendant denies
23   that he made any comments in a “dirty, sexual way.”
24                 37.       In answering Paragraph 47 of Plaintiff’s Complaint, Defendant
25   admits that there are text messages between Defendant and Plaintiff. Defendant
26   affirmatively asserts that certain portions of those text messages may have been altered or
27   deleted by Plaintiff.
28                 38.       In answering Paragraphs 48-52 of Plaintiff’s Complaint, Defendant
     7659286.1                                     6
 1   lacks sufficient knowledge or information to admit or deny the allegations contained
 2   therein and, therefore, denies the same.
 3                 39.    In answering Paragraph 53 of Plaintiff’s Complaint, to the extent it
 4   alleges that Defendant acted aggressively or by intimidation, Defendant denies the same.
 5   As to the remaining allegations in Paragraph 53, Defendant is without sufficient
 6   knowledge or information to admit or deny the allegations contained within, and therefore
 7   denies the same.
 8                 40.    In answering Paragraphs 54-61 of Plaintiff’s Complaint, Defendant is
 9   without sufficient knowledge or information to admit or deny the allegations contained
10   within, and therefore denies the same.
11                 41.    In answering Paragraph 62 of Plaintiff’s Complaint, this paragraph is
12   not directed at this answering Defendant and, therefore, no response is required. To the
13   extent a response is required, Defendant is without sufficient knowledge or information to
14   admit or deny the allegations contained within, and therefore denies the same.
15                 42.    In answering Paragraph 63 of Plaintiff’s Complaint, Defendant
16   denies the allegations contained therein.
17                                            COUNT ONE
18                                     Violation of 42 U.S.C. § 1983
19                                     (All Individual Defendants)
20                 43.    In answering Paragraph 64 of Plaintiff’s Complaint, Defendant
21   incorporates his answers to Paragraphs 1–63 of Plaintiff’s Complaint, as if fully set forth
22   herein.
23                 44.    In answering Paragraphs 65–67 of Plaintiff’s Complaint, Defendant
24   denies the allegations therein.
25                 45.    In answering Paragraph 68 of Plaintiff’s Complaint, Defendant
26   admits the allegations contained therein.
27                 46.    In answering Paragraph 69 of Plaintiff’s Complaint, Defendant
28   admits only that he is a police officer with the City of Phoenix. As to the remaining
     7659286.1                                      7
 1   allegations, Defendant lacks sufficient knowledge or information to admit or deny the
 2   allegations contained therein and, therefore, denies the same.
 3                 47.    In answering Paragraph 70 of Plaintiff’s Complaint, Defendant
 4   admits the allegations contained therein as they pertain to this answering Defendant only.
 5                 48.    In answering Paragraph 71 of Plaintiff’s Complaint, Defendant
 6   denies the allegations contained therein.
 7                 49.    In answering Paragraph 72 of Plaintiff’s Complaint, Defendant
 8   admits generally that people have a constitutional right to be free from false imprisonment
 9   and invasion of privacy. However, Defendant denies the allegations in Paragraph 72 to
10   the extent that Plaintiff contends that the allegations contained in Paragraph 72 of
11   Plaintiff’s Complaint purport to allege a viable cause of action against Defendant.
12                 50.    In answering Paragraphs 73-74 of Plaintiff’s Complaint, Defendant
13   denies the allegations contained therein.
14                 51.    In answering Paragraph 75 of Plaintiff’s Complaint, this paragraph is
15   not directed at this answering Defendant and, therefore, no response is required.
16                 52.    In answering Paragraph 76 of Plaintiff’s Complaint, this paragraph is
17   not directed at this answering Defendant and, therefore, no response is required. Further,
18   Defendant denies the allegations in Paragraph 76 to the extent that Plaintiff contends that
19   the allegations contained in Paragraph 76 of Plaintiff’s Complaint purport to allege a
20   viable cause of action against this answering Defendant.
21                 53.    In answering Paragraph 77 of Plaintiff’s Complaint, Defendant
22   denies the allegations contained therein.
23                 54.    In answering Paragraph 78 of Plaintiff’s Complaint, Defendant
24   denies that he abused his position of power as a Phoenix Police Officer. As to the
25   remaining allegations in Paragraph 78, those allegations are not directed at this answering
26   Defendant and, therefore, no response is required.
27                 55.    In answering Paragraph 79 of Plaintiff’s Complaint, Defendant
28   denies the allegations contained therein.
     7659286.1                                    8
 1                                            COUNT TWO
 2                                     Violation of 42 U.S.C. § 1985
 3                                     (All Individual Defendants)
 4                 56.    In answering Paragraph 80 of Plaintiff’s Complaint, Defendant
 5   incorporates his answers to Paragraphs 1–79 of Plaintiff’s Complaint, as if fully set forth
 6   herein.
 7                 57.    In answering Paragraph 81 of Plaintiff’s Complaint, this paragraph is
 8   not directed at this answering Defendant and, therefore, no response is required. However,
 9   Defendant denies the allegations in Paragraph 81 to the extent that Plaintiff contends that
10   the allegations contained in Paragraph 81 of Plaintiff’s Complaint purport to allege a
11   viable cause of action against this answering Defendant.
12                 58.    In answering Paragraphs 82–84 of Plaintiff’s Complaint, Defendant
13   denies the allegations therein.
14                                          COUNT THREE
15   Violation of 42 U.S.C. § 1983 — Deliberately Indifferent Policies, Practices, Customs,
16          Training, and Supervision in violation of the Fourth, Fourteenth, and First
17                       Amendments and in Violation of 42 U.S.C. § 1981
18                                        (City of Phoenix Only)
19                 59.    In answering Paragraph 85 of Plaintiff’s Complaint, Defendant
20   incorporates his answers to Paragraphs 1–84 of Plaintiff’s Complaint, as if fully set forth
21   herein.
22                 60.    In answering Paragraphs 86–93 of Plaintiff’s Complaint, these
23   paragraphs are not directed at this answering Defendant and, therefore, no response is
24   required.
25                 61.    In answering Paragraph 94 of Plaintiff’s Complaint, Defendant
26   denies that he abused his position of power as a Phoenix Police Officer. As to the
27   remaining allegations in Paragraph 94, those allegations are not directed at this answering
28   Defendant and, therefore, no response is required.
     7659286.1                                      9
 1                 62.    In answering Paragraphs 95-96 of Plaintiff’s Complaint, these
 2   paragraphs are not directed at this answering Defendant and, therefore, no response is
 3   required. However, Defendant denies the allegations in Paragraphs 95-96 to the extent
 4   that Plaintiff contends that the allegations contained in those paragraphs purport to allege
 5   a viable cause of action against this answering Defendant.
 6                                         COUNT FOUR
 7                          Intentional Infliction of Emotional Distress
 8                 63.    In answering Paragraph 97 of Plaintiff’s Complaint, Defendant
 9   incorporates his answers to Paragraphs 1–96 of Plaintiff’s Complaint, as if fully set forth
10   herein.
11                 64.    In answering Paragraphs 98–100 of Plaintiff’s Complaint, Defendant
12   denies the allegations therein.
13                 65.    In answering Paragraph 101 of Plaintiff’s Complaint, this paragraph
14   is not directed at this answering Defendant and, therefore, no response is required.
15   However, Defendant denies the allegations in Paragraph 101 to the extent that Plaintiff
16   contends that the allegations contained therein purport to allege a viable cause of action
17   against this answering Defendant.
18                 66.    In answering Paragraph 102 of Plaintiff’s Complaint, Defendant
19   denies the allegations contained therein.
20                                          COUNT FIVE
21                                         Assault/Battery
22                                     (Defendant Rodriguez)
23                 67.    In answering Paragraph 103 of Plaintiff’s Complaint, Defendant
24   incorporates his answers to Paragraphs 1–102 of Plaintiff’s Complaint, as if fully set forth
25   herein.
26                 68.    In answering Paragraph 104 of Plaintiff’s Complaint, Defendant
27   admits that Plaintiff is generally describing battery and intentional acts.
28                 69.    In answering Paragraphs 105–106 of Plaintiff’s Complaint,
     7659286.1                                     10
 1   Defendant denies the allegations therein.
 2                                          COUNT SIX
 3                             Invasion of Privacy/Trespass/Stalking
 4                                     (Defendant Rodriguez)
 5                 70.    In answering Paragraph 107 of Plaintiff’s Complaint, Defendant
 6   incorporates his answers to Paragraphs 1–106 of Plaintiff’s Complaint, as if fully set forth
 7   herein.
 8                 71.    In answering Paragraphs 108-109 of Plaintiff’s Complaint, Defendant
 9   denies the allegations therein.
10                                      COUNT SIX (SIC)
11                                      False Imprisonment
12                                     (Defendant Rodriguez)
13                 72.    In answering Paragraph 110 of Plaintiff’s Complaint, Defendant
14   incorporates his answers to Paragraphs 1–109 of Plaintiff’s Complaint, as if fully set forth
15   herein.
16                 73.    In answering Paragraph 111 of Plaintiff’s Complaint, Defendant
17   admits the same.
18                 74.    In answering Paragraphs 112–113 of Plaintiff’s Complaint,
19   Defendant denies the allegations therein.
20                                     COUNT SEVEN (SIC)
21                                      Aiding and Abetting
22                        (Defendants Hunnicut, Warner, and Theriault)
23                 75.    In answering Paragraph 114 of Plaintiff’s Complaint, Defendant
24   incorporates his answers to Paragraphs 1–113 of Plaintiff’s Complaint, as if fully set forth
25   herein.
26                 76.    In answering Paragraph 115 of Plaintiff’s Complaint, this paragraph
27   is not directed at this answering Defendant and, therefore, no response is required.
28                 77.    In answering Paragraph 116 of Plaintiff’s Complaint, this paragraph
     7659286.1                                   11
 1   is not directed at this answering Defendant and, therefore, no response is required.
 2   However, Defendant denies the allegations in Paragraph 116 to the extent that Plaintiff
 3   contends that the allegations contained therein purport to allege a viable cause of action
 4   against this answering Defendant.
 5                 78.    In answering Paragraph 117 of Plaintiff’s Complaint, this paragraph
 6   is not directed at this answering Defendant and, therefore, no response is required.
 7                    PUNITIVE DAMAGES (DEFENDANT RODRIGUEZ)
 8                 79.    In answering Paragraphs 118–119 of Plaintiff’s Complaint,
 9   Defendant denies the allegations therein.
10                                        JURY DEMAND
11                 Defendant requests a jury trial.
12                                 AFFIRMATIVE DEFENSES
13                 As and for an affirmative defense and in the alternative, Defendant asserts
14   the following:
15                 1.     As and for a separate affirmative defense, and in the alternative,
16   Defendant alleges that Plaintiff’s Complaint fails to state a claim upon which relief may
17   be granted.
18                 2.     As and for a separate affirmative defense, and in the alternative,
19   Defendant alleges that Plaintiff may have failed to comply with A.R.S. §§ 12-821 and 12-
20   821.01.
21                 3.     As and for a separate affirmative defense, and in the alternative,
22   Plaintiff may have failed to mitigate her damages, if any, thus barring or reducing any
23   recovery against Defendant.
24                 4.     As and for a separate defense and in the alternative, Defendant
25   alleges that he is not liable for punitive or exemplary damages for any state law claims
26   pursuant to federal law and A.R.S. § 12-820.04 and that Plaintiff is barred from seeking
27   punitive damages against persons in their official capacity. See City of Newport v. Fact
28   Concerts, Inc., 453 U.S. 247 (1981); Lancaster Cmty. Hosp. v. Antelope Valley Hosp.
     7659286.1                                    12
 1   District, 940 F.2d 397 (9th Cir. 1991).
 2                 5.      As and for a separate defense and in the alternative, Defendant
 3   asserts the privileges and immunities set forth in A.R.S. §§ 12-820, et seq.
 4                 6.      As and for a separate affirmative defense, and in the alternative,
 5   Defendant alleges that he did not act with a purpose to harm or with deliberate
 6   indifference to the rights of anyone, including Plaintiff, for reasons unrelated to the
 7   legitimate law enforcement objectives.
 8                 7.      As and for a separate defense and in the alternative, Defendant
 9   asserts all absolute and qualified immunities available under Arizona and federal law for
10   all allegations set forth in Plaintiff’s Complaint.
11                 8.      As and for a separate defense and in the alternative, Defendant
12   alleges that any alleged action or inaction on his part was not the proximate cause of
13   Plaintiff’s alleged injuries, losses, and damages.
14                 9.      As and for a separate defense and in the alternative, Defendant
15   alleges that Plaintiff cannot establish that Defendant proximately caused the deprivation
16   of a right, privilege, or immunity protected by the United States Constitution or federal
17   law.
18                 10.     As and for a separate defense and in the alternative, Defendant
19   asserts that Plaintiff is solely or comparatively at fault for the injuries and damages
20   alleged in her Complaint, thereby reducing or barring any recovery herein by way of
21   comparative negligence.
22                 11.     As and for a separate affirmative defense and in the alternative,
23   Defendant alleges that Plaintiff was contributorily negligent, and/or any damages received
24   by the Plaintiff was the result of an intervening/superseding cause or through the
25   negligence of someone other than Defendants, all of which bars recovery to Plaintiff from
26   Defendant.
27                 12.     As a further affirmative defense and in the alternative, Defendant
28   alleges that Plaintiffs’ alleged injuries, losses, and damages were the result of an
     7659286.1                                     13
 1   assumption of risk by Plaintiff.
 2                 13.     As and for a separate defense and in the alternative, Defendant
 3   asserts that he acted reasonably.
 4                 14.     As and for a separate defense and in the alternative, Defendant
 5   asserts that Plaintiff was never in fear for her safety.
 6                 15.     As and for a separate affirmative defense and in the alternative,
 7   Defendant alleges that Plaintiff was never detained or held unlawfully.
 8                 16.     As and for a separate defense and in the alternative, Defendant
 9   asserts that a government employee’s failure to exercise due care in the exercise of his
10   duties is not sufficient to establish a violation of constitutional rights. Daniels v. Williams,
11   474 U.S. 327 (1986); Buckeye v. Los Angeles Cty., 968 F.2d 791 (9th Cir. 1992).
12                 17.     As and for a separate defense and in the alternative, Defendant
13   asserts that he did not act with extreme or outrageous conduct and that he did not intend to
14   cause Plaintiff harm or recklessly disregarded the near certainty of such harm sufficient
15   for Plaintiff’s intentional infliction of emotional distress claim.
16                 18.     Defendant put Plaintiffs on notice that further affirmative defenses
17   may be added in an amended answer after discovery. During the course of litigation,
18   Defendant may discover facts which support one or more of the affirmative defenses set
19   forth in Rule 8(c) and/or Rule 12(b) of the Federal Rules of Civil Procedure, and to avoid
20   waiving said defenses, this answering Defendant hereby incorporate them by reference.
21                 WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant
22   requests that Plaintiff’s Complaint be dismissed with prejudice, that Plaintiff takes nothing
23   thereby, and that Defendant be awarded their taxable costs and attorney’s fees pursuant to
24   42 U.S.C. §1988, 28 U.S.C. §1927, and as otherwise allowed under Arizona and federal
25   law, as well as any award that the Court deems necessary and appropriate under the
26   circumstances.
27   ///
28   ///
     7659286.1                                      14
 1                     DATED this 11th day of June 2019.
 2                                               JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                               By /s/ Derek R. Graffious
                                                   John T. Masterson
 5                                                 Derek R. Graffious
                                                   40 North Central Avenue, Suite 2700
 6                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendant Marcos Rodriguez
 7
 8                                  CERTIFICATE OF SERVICE
 9               I hereby certify that on this 11th day of June 2019, I caused the foregoing
10   document to be filed electronically with the Clerk of Court through the CM/ECF System
11   for filing; and served on counsel of record via the Court’s CM/ECF system.
12
     /s/ Cindy Castro
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7659286.1                                    15
